Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 03/22/2022.
Allowable Subject Matter
3. Claims 1 and 12 are allowed. 
4. Claims 5-8, 10, 11,  15, 17-20 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 03/22/2022 were fully considered and found to be persuasive and overcome the prior art, Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) cited in the office action dated 01/21/2022.
The closest prior art of record Yamashita (US 2004/0113646 A1) teaches, a pusher 30 is constituted by a pusher main body 31, 33 which is capable of direct contact with an electronic component 2 to be tested, a heat absorbing and radiating body 35 provided on the pusher main body 31, 33, a heater 311 provided on the pusher main body 31, 33 to enable direct or indirect contact with the electronic component 2 to be tested, and a thermal insulating material 312 provided between the pusher main body 31, 33 and the heater 311. According to such a pusher 30, temperature control of an electronic component can be performed such that the electronic component nears a target set temperature for testing.
In related art, Ito et al (US 2009/0102497 A1) teaches, a pusher 200 that pushes a semiconductor device under test 300 against a test socket 500 in a semiconductor test apparatus 20 is provided that includes a main body section 210 that is thermally coupled with the thermal source 400 and a plurality of device pushing sections 220, each of which is physically and thermally coupled to the thermal source 400, is displaced toward the test socket 500 by the pushing force of the main body section 210 to contact a surface to be pushed of a semiconductor device under test 300, pushes the semiconductor device under test 300, and transmits heat from the thermal source 400 to the semiconductor device under test 300. Thermal conductivity between the pusher and the semiconductor device under test is enhanced to provide a pusher that can quickly and accurately test a semiconductor device.
Yamashita (US 2004/0113646 A1) and Ito et al (US 2009/0102497 A1) either individually or in combination fail to teach the limitations “wherein the heat transfer member comprises: a first heat transfer member configured to pass through the insert member and be brought into contact with the interface board; and a second heat transfer member for connecting the push block with the first heat transfer member, wherein the second heat transfer member extends from the flange member toward the interface board and is brought into contact with the first heat transfer member; wherein the heat transfer member extends from the flange member toward the interface board passing CHM-0041-SS5through the insulating member and the insert member, and is brought into contact with the interface board”.
Yamashita teaches, a heat transfer plate made from metal, resin, carbon based material or the like through which heat is easily transferred in the direction of thickness but not easily transferred in the planar direction may be provided (paragraph [0009]) on the lower end of the pushing member 31 of the pusher 30; paragraph [0092]), but does not anticipate or render obvious, the heat transfer member as recited above.
Ito et al teaches, (heat transfer element 272 labeled in figure 8 and element 272 connecting element 210 and 320 as shown in figure 9), the heat conducting section 280 and the main body section 210 are formed in an integrated manner. Accordingly, the thermal conductivity between the heat conducting section 280 and the main body section 210 is good. The base pushing sections 270 each have a square ring-shaped main body that surrounds the heat conducting section 280 and include a leg section 272 extending from the main body. Furthermore, push springs 274 having weak elasticity are inserted between the upper ends of the base pushing sections 270 and the case upper section 110. The lower ends of the base pushing sections 270 are supported by the case lower section 120. However Ito et al does not anticipate or render obvious a first and second heat transfer member and the limitations as recited above.
The cited prior art fails to teach, anticipate or render obvious “A semiconductor package test apparatus comprising: a push block configured to press semiconductor package toward an interface board for electrically connecting the semiconductor device package to a tester to bring external terminals of the semiconductor package into contact with connection terminals of the interface board; an insert member having a pocket receiving the semiconductor package so that the external terminals of the semiconductor package are exposed toward the interface board; a test tray disposed between the interface board and the push block and to which the insert member is mounted; a temperature adjustment unit disposed on the push block to heat or cool the semiconductor package to a test temperature through the push block; and a heat transfer member configured to directly connect the push block and the interface board to heat or cool the interface board, wherein the push block comprises a flange member, and a pressing member extending from the flange member toward the interface board to pressurize the semiconductor package, the heat transfer member comprises a first heat transfer member configured to pass through the insert member and be brought into contact with the interface board, and a second heat transfer member for connecting the flange member with the first heat transfer member, the temperature adjustment unit is disposed on the flange member, and CHM-0041-SS2the heat transfer member directly connects the flange member and the interface board in order to transfer heat between the temperature adjustment unit and the interface board through the flange member and the heat transfer member” (as recited in the independent claim 1), and 
“A semiconductor package test apparatus comprising: a push block configured to press a semiconductor package toward an interface board for electrically connecting the semiconductor package to a tester to bring external terminals of the semiconductor package into contact with connection terminals of the interface board; an insulating member to which the push block is mounted; a match plate to which the insulating member is mounted; a driving unit for pushing the match plate so that the semiconductor package is connected to the interface board by the push block; an insert member having a pocket receiving the semiconductor package so that external terminals of the semiconductor package are exposed toward the interface board; a test tray disposed adjacent to the interface board and to which the insert member is mounted; a temperature adjustment unit disposed on the push block to heat or cool the semiconductor package to a test temperature through the push block; and a heat transfer member configured to directly connect the push block and the interface board through the insert member to heat or cool the interface board, wherein the push block comprises a flange member disposed on the insulating member, and a pressing member extending from the flange member toward the interface board through the insulating member to pressurize the semiconductor package, the temperature adjustment unit is disposed on the flange member, and CHM-0041-SS4the heat transfer member extends from the flange member toward the interface board passing through the insulating member and the insert member and is brought into contact with the interface board in order to transfer heat between the temperature adjustment unit and the interface board through the flange member and the heat transfer member ((as recited in the independent claim 12)”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858